Citation Nr: 1720980	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO. 16-60 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI). 

2. Entitlement to service connection for loss of vision. 

3. Entitlement to an increased disability rating in excess of 30 percent for an anxiety disorder with depression, previously rated as chronic anxiety reaction. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to January 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran has been unemployed throughout the appeal period, there is no evidence that his service-connected disabilities are of such severity so as to render him unemployable. Therefore, entitlement to a TDIU has not been reasonably raised by the Veteran or the evidence of record, and it is not considered part of this appeal. In addition, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App. 484, 493-94 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not experience a head injury during service and does not demonstrate a current disability manifested by the effects of a TBI. 
 
2. The Veteran's current visual disability, as manifested by a loss of vision, was not incurred in service nor is it otherwise related to any aspect of active service. 

3. For the entire rating period on appeal, the Veteran's anxiety disorder with depression has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. The criteria for service connection for a TBI have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for a visual disability, claimed as loss of vision, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for a disability rating in excess of 30 percent for an anxiety disorder with depression have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims of service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in July 2016 that met the VCAA notice requirements for the claims of service connection for a TBI and loss of vision and the claim for an increased disability rating for an anxiety disorder. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded a VA psychiatric examination in August 2016. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination is informed and adequate. The VA examiner reviewed the Veteran's psychiatric history and current symptomatology, made clinical observations, and rendered an opinion regarding the severity of the disability. In addition, the VA examiner addressed all the relevant rating criteria for rating psychiatric disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

The Veteran has not been afforded a VA examination in connection with the claims of service connection for a TBI or for loss of vision. A VA medical examination must be provided when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

While the Veteran is seeking service connection for a TBI, as discussed in detail below, there is no competent evidence that he experienced a head injury in service or that he currently experiences symptoms attributable to any such head injury. As there is no competent evidence suggesting a current disability, there is no duty to provide a VA examination or obtain an opinion. See McLendon, 20 Vet. App. 79; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In addition, while the Veteran contends that he developed loss of vision as a result of events that occurred during his service, as discussed in detail below, there is no competent evidence indicating that a visual disability occurred during service or that his visual disability is associated with service. Further, the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between his loss of vision and active service. As such, there is no duty to provide a VA medical examination or obtain a VA medical opinion with respect to this claim. The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating this claim of service connection, because there is nothing in service to which the current disability could be related by competent opinion. See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria for an examination or medical opinion. See Charles v. Principi, 16 Vet. App. 370 (2002). However, the Veteran's contentions regarding the occurrence of an in-service event are not credible and his contentions regarding an association of his disability to service are not competent. As there is no competent evidence suggesting any association with service, the Board finds that an examination or opinion is not warranted. See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a TBI and Loss of Vision

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a TBI and loss of vision. While he contends that both injuries were incurred during service (see December 2016 VA Form 9), he has not provided, within the context of the current appeal, any statement describing details of any reported in-service injuries. In review of the medical evidence, it appears that the Veteran's contention is that he sustained an injury while stationed in Panama that resulted in the reported TBI and loss of vision. 

Following review of all the evidence, however, the Board finds that the preponderance of the evidence is against a finding that the Veteran experienced a head injury during service or that he has a current disability manifested by symptoms of a TBI. In addition, while the evidence established a current visual disability, the preponderance of the evidence is against a finding that the current visual disability is related to any aspect of the Veteran's service. 

Service medical records reflect that the Veteran was hospitalized in Puerto Rico between November 1944 and January 1945 with diagnoses of cervical myalgia and torticollis. Examinations during this hospitalization reflect that the Veteran held his head tilted to the right, and that his abnormal posturing was unresponsive to treatment. See Dorland's Illustrated Medical Dictionary p. 1941 (32nd ed. 2012) (defining torticollis as an "abnormal contraction of the muscles of the neck, producing twisting of the neck and an unnatural position of the head."). A contemporaneous X-ray report reflects a normal cervical spine radiographic examination with "no evidence of any fracture or other abnormalities." 

In an undated Abbreviated Clinical Record, a service clinician noted that the Veteran reported an onset of left-sided neck pain with corresponding right neck rotation beginning six months prior that resulted in hospitalization in Panama in June 1944. The Veteran reported that his symptoms gradually increased in severity and eventually led to him being transferred to a hospital in Puerto Rico in November 1944. The Veteran reported "no history of trauma[,] direct or indirect." The service clinician noted that the Veteran's head was titled to the right and his active motion was restricted, but that the cervical posture could be corrected passively. The service clinician diagnosed cervical myalgia and hysteria. 

In a subsequent treatment record, the same service clinician indicated that she examined the Veteran while he was sleeping and passively corrected his abnormal neck posture "without difficulty." She indicated that "this is a case of hysteria." The service clinician referred the Veteran for neuropsychiatric consultation. 

In January 1945, the Chief of Orthopedic Service prepared an Abstract of Clinical Record. This record reflects that the Veteran was hospitalized in November 1944 with complaints of severe neck pain that began three months prior "without any previous injury." The service physician noted that the Veteran presented with his head tilted to the right and severely restricted active cervical motion. The service physician also noted that cervical spine X-rays were negative and that the Veteran did not respond to three weeks of treatment. The service physician diagnosed chronic, moderate, right torticollis. 

A January 1945 neuropsychiatric consultation report reflects that the Veteran exhibited a right torticollis "without any evidence of organic involvement." The Veteran reported symptoms beginning six months prior while stationed in Panama. The service physician indicated that "this undoubtedly is a manifestation of hysteria." The service physician recommended that the Veteran be separated from the service with a "diagnosis of psychoneurosis, hysteria type, severe, manifested by hysterical, right torticollis." The Veteran was eventually medically discharged from active service as a result of psychoneurosis, hysteria type, due to an undetermined cause, which was manifested by torticollis and symptoms of emotional lability. 

Upon VA examination in July 1945, the Veteran reported complaints of nervousness, general debility, and pain and stiffness in his neck. He reported that while training in September 1944, "he fell from his feet and injured his neck. Two weeks later he reported ill with aches and stiffness of [his] neck. He had his head bent to the right." He reported being hospitalized for several weeks, which led to his discharge in January 1945. Upon physical examination, the VA examiner noted a normal examination, including 20/20 visual acuity bilaterally. Following examination, the VA examiner indicated differential diagnoses of organic and functional torticollis, but opined that functional torticollis was more likely due to "the fact that [the Veteran] sustained no severe trauma, X-rays were negative, and [the] condition developed under the strain of jungle warfare maneuvers."

Between November and December 1945, the Veteran was hospitalized at a VA medical facility. Upon hospital admission, the Veteran reported chronic neck pain, general weakness, marked nervousness, and an inability to straighten out his neck. At that time, he reported that while training in the jungle of Panama, "he fell against a piece of wood, hurting his neck"; the VA physician diagnosed post-traumatic torticollis. The December 1945 hospital discharge examination report reflects that the Veteran reported that "while training in the jungles in Panama, ... he fell and hurt his neck" resulting in his neck being bent to one side. Upon physical examination, the VA physician noted a normal examination, including 20/20 visual acuity bilaterally. 

Upon VA examination in November 1949, the Veteran reported slight headaches. He reported that "while in training he was running. He fell and hurt the [left] side of his neck. Since then he was unable to straighten out his neck." The Veteran reported being hospitalized for three to four months prior to his discharge from active service. The VA examiner noted that the torticollis appeared functional, which was consistent with prior VA examinations. Following examination, the VA examiner diagnosed chronic conversion reaction of moderately-severe severity and identified the precipitating cause as the accident during military training. 

Upon VA social work examination in March 1950, the Veteran reported pain along his forehead and along the left side of his face, neck, and chest. He reported that during service, he slipped and fell while running with his rifle. He indicated that the butt of the rifle hit him where the neck and shoulder join. He reported immediate neck stiffness and was unable to straighten his neck; he reported being hospitalized the next day as his symptoms did not resolve.

Upon VA examination in December 1954, the Veteran reported left-sided neck pain, headaches, and dizziness. The VA examiner diagnosed mild conversion reaction. 

In a May 1957 Memorandum, the Chief of VA Mental Hygiene Treatment Group provided a summary of outpatient treatment of the Veteran. In this memorandum, the VA physician indicated that the Veteran reported symptoms of left-sided neck pain, insomnia, severe headaches, and tension. The VA physician diagnosed conversion reaction manifesting in torticollis. See also October 1957 Memorandum; April 1959 Memorandum.

In a December 1957 statement, the Veteran indicated that while serving in Panama, he fell "and injured the left side of [his] neck" resulting in hospitalization for three months. He further indicated that since the in-service injury, he has "suffered extreme pains on the left side of [his] neck and throughout the back of [his] head, plus acute and continuous nervous conditions." 

A May 1959 VA Neuropsychiatric Examination report reflects that the Veteran reported headaches, difficulty sleeping, and overall feeling "bad" and that "many things bother" him. Following examination, the VA physician diagnosed anxiety reaction, chronic, with conversion features. See also August 1962 VA Neuropsychiatric Examination Report (diagnosing chronic anxiety reaction); November 1964 VA Neuropsychiatric Examination Report (diagnosing anxiety reaction). 

In a July 1962 Memorandum, the Chief of VA Mental Hygiene Treatment Group provided a summary of outpatient treatment of the Veteran. In this memorandum, the VA physician indicated that the Veteran reported symptoms of buzzing in the left ear, pain in the left side of his head, and insomnia. The VA physician noted that the Veteran "claims that he had been injured in the left side of his head when in training." The VA physician noted a diagnosis of tinnitus provided following an ear consultation, and also diagnosed conversion reaction. 

Upon VA psychiatric examination in February 1970, the Veteran reported "suffering from [his] head since 1944 when [he] had an accident in Panama receiving an injury in [his] head." Specifically, he reported frequent headaches and left-sided neck pain that radiated to his eyes and the frontal region of his skull. The Veteran also reported insomnia, frequent nightmares, and irritability. Following examination, the VA examiner diagnosed chronic anxiety neurosis. See also April 1971 VA Examination Report (diagnosing chronic anxiety neurosis with depressive features); February 1974 VA Examination Report (diagnosing anxiety neurosis with hysterical features); October 1996 VA Examination Report (diagnosing anxiety disorder, not otherwise specified, with depression). 

A June 1997 private psychiatric examination report reflected that the Veteran reported memory problems, delusions, hallucinations, irritability, and insomnia. He reported an "accident during [World War] II [and] was hospitalized for a prolonged period of time." The private psychiatrist noted a history of head trauma during the Korean War, but it is unclear whether this reported history was relayed from the Veteran or was simply a transcription error on the part of the psychiatrist as the Veteran did not serve during the Korean War. The private psychiatrist provided provisional diagnoses of Alzheimer's disease versus vascular dementia. She further indicated that certain symptoms reported by the Veteran raised the possibility of intracerebral pathology, and ordered a computerized tomography (CT) scan. 

A July 1997 private radiological report reflected a normal CT scan of the brain. The CT report reflected no abnormal areas of altered attenuation, no masses, no alterations to the ventricular system, and no shift of midline structures. 

In October 1999, the Veteran was afforded a VA psychiatric examination. Following examination, the VA examiner noted that the Veteran did "not respond to any questions, avoided eye contact and did not bring any complaint." The VA examiner noted that the Veteran's behavior "appear[ed] to be a clear voluntary behavior." Following examination, a Social and Industrial Field Study was conducted in November 1999 to describe the Veteran's home and community behavior. In an addendum to the VA examination report, the VA examiner indicated that "based on the observed behavior and the Social and Industrial Field survey[,] we consider that the veteran's behavior is voluntary, with his wife's collaboration, with secondary gain intentions." 

A February 2010 VA treatment record provides a diagnosis of macular degeneration. Bilateral visual acuity was measured as 20/70 and unilateral visual acuity was measured at 20/100+ on the right and 20/200+ on the left. 

A March 2010 VA eye clinic consultation report reflects that the Veteran reported a central blur in his left eye beginning approximately three years prior that had progressed resulting in a current blank spot. The VA optometrist noted a central hemorrhage in the right eye. Following examination, the VA optometrist diagnosed (1) compound hypermetropic astigmatism, presbyopia; (2) type II diabetes mellitus without retinopathy; (3) bilateral aging macular degeneration; (4) bilateral macular choroidal neovascularization; (5) bilateral cataracts; (6) legal blindness bilaterally, due to macular degeneration and choroidal neovascularization; (7) left eye visual field defect due to macular choroidal neovascularization; (8) bilateral corneal arcus; (9) bilateral pinguecula, and (10) bilateral dermatochalasis. The Veteran was referred for a comprehensive low vision examination. 

Upon low vision examination in June 2010, the Veteran reported a loss of eye sight in the left eye approximately four years prior, and in the right eye approximately two years prior. The Veteran reported prior laser treatment on the left eye and multiple injections in the right eye. 

A March 2016 VA eye consultation report reflects that the Veteran sought emergency medical attention due to a sudden onset of blurriness and loss of visual field in his right eye. The VA optometrist noted fresh hemorrhage covering the right macula and scarring of the left macula. Following examination, the VA optometrist diagnosed wet age macular degeneration with acute hemorrhage in the right eye, left eye macular scarring likely due to wet age macular degeneration, senile cataracts, and refractive error. See also May 2016 VA Ophthalmology Consultation Report.

Upon VA social work examination in April 2016, the Veteran reported sustaining a neck injury while serving in Panama participating in combat training exercises, which resulted in hospitalization for six months. As noted by the VA social worker, the Veteran "alleges that visual loss [in his] left eye is the result of that accident." 

In July 2016, the Veteran, as relevant, filed claims of service connection for a TBI and loss of vision. At that time, the Veteran provided no statement regarding the occurrence of a TBI in service or an event that resulted in his loss of vision. 

Upon VA psychiatric examination in August 2016, the Veteran reported an accident during a training exercise in Panama resulting in hospitalization and being bedridden for more than a month, which ultimately led to his discharge from service. He reported not understanding "why his discharge was for a mental condition when his injury to his neck was physical." The VA examiner then noted that the Veteran "suddenly changed the conversation to mention that he has practically lost his eyesight and that his wife has to assist him in many things, because of this and other conditions." The VA examiner indicated that "the Veteran was unable to provide reliable information." The VA examiner specifically indicated that there was no diagnosis of a TBI. 

Based on the above, the preponderance of the evidence is against a finding of a current disability manifested by symptoms of a TBI. The record contains no diagnosis of a TBI as provided by a medical professional. The Veteran has been afforded multiple VA psychiatric examinations since service, including several during which he reported sustaining a head injury during service. However, no VA examiner has diagnosed a TBI and the August 2016 VA examiner specifically denied the presence of a TBI diagnosis. Similarly, VA treatment records contain no diagnosis of a TBI. While a private psychiatrist suggested the possibility of intracranial pathology in June 1997, a subsequent CT scan documented a normal brain without evidence of pathology. 

In addition, the preponderance of the evidence is against a finding of an in-service TBI. Service medical records reflect no notation of, no diagnosis of, and no treatment for a head injury during service. While service medical records reflect hospitalization for a psychiatric condition that manifested in torticollis, these records reflect that the Veteran specifically denied any inciting trauma. These records reflect that the physical manifestations demonstrated by the Veteran were all psychogenic in origin as a reaction to combat training exercises performed while stationed in Panama. 

The first indication that the Veteran sustained an injury during service is found in the July 1945 VA examination report, at which time he reported an injury to his neck in September 1944. However, this account is inconsistent with service medical records that indicate the Veteran reported pain and hospitalization beginning in June 1944. Moreover, the Veteran's subsequent descriptions of the reported in-service accident have varied since service. In November 1945, the Veteran described injuring his neck when he fell and struck a piece of wood. In March 1950, however, he described falling and striking the butt of his rifle where the neck and shoulder join. In July 1962, the Veteran first described the injury as occurring to his head, a characterization he repeated in February 1970 and June 1997; however, the VA clinicians and examiners consistently provided psychiatric diagnoses without indication that the Veteran sustained a TBI, and the Veteran's private psychiatrist provided provisional diagnoses of Alzheimer's disease and vascular dementia. 

The Veteran's statements regarding the occurrence of a head injury during service are not credible. The Veteran's post-service statements are internally inconsistent and conflict with service medical records that do not reflect any head injury during service. See Rucker, 10 Vet. App. at 73 (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). The Board's finding of a lack of credibility is supported by the August 2016 VA examiner, who indicated that the Veteran was an unreliable historian, and the November 1999 VA examiner, who opined that the Veteran had secondary gain intentions. Consequently, the Veteran's contentions that he sustained a head injury during service or that he currently experiences symptoms attributable to a TBI are afforded no probative value. 

The evidence demonstrates that the Veteran does not have a current disability manifested by symptoms of a TBI and also that he did not sustain a head injury during service. No medical professional has provided a diagnosis of a TBI and a July 1997 CT scan report reflected a normal brain examination. See also August 2016 VA Examination Report. The preponderance of the evidence is against a finding of a current disability upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence shows no diagnosis of a TBI at any time during the appeal period and the preponderance of the evidence demonstrates that the Veteran did not sustain a head injury during service. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the Veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no current disability manifested by symptoms of a TBI upon which to base a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44. 

In contrast, the evidence demonstrates that the Veteran experiences a current visual disability. VA treatment records beginning in 2010 reflect visual field and visual acuity defects. These records reflect that the Veteran is legally blind with visual field defects in both eyes. As a result, the Veteran is dependent on others for many functional activities. 

The preponderance of the evidence, however, is against a finding that the Veteran's current visual disability is etiologically related to any aspect of his service. Service medical records do not reflect any complaints of, diagnosis of, or treatment for a visual disability. The July 1945 VA examination and December 1945 VA hospital discharge summary report both reflect no visual complaints and a visual acuity of 20/20 bilaterally. 

The earliest indication in the record that the Veteran experienced visual difficulties is found in VA treatment records dated in 2010, at which time he reported symptoms beginning only four years prior. The Veteran was afforded multiple VA examinations since service, during which he reported neck pain, headaches, dizziness, insomnia, buzzing in his ears, and pain that radiated to his eyes; however, during none of these examinations did he report visual disturbances or visual field loss. As the Veteran has ascribed these symptoms all to the same in-service event, the Board finds it unlikely that the Veteran would not have reported experiencing visual disturbances had those symptoms been present at that time of the examinations. Accordingly, the Board finds the lack of documented visual symptoms prior to 2006 to be highly probative. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded). The absence of post-service findings of, diagnosis of, or treatment for a visual disability for more than 60 years after service separation is one factor that tends to weigh against a finding of a visual disability during service or due to any event in service. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board has fully considered the Veteran's contention that his current visual disability was incurred as a result of the reported in-service accident. The Veteran is competent to report symptoms that he perceives through his own senses, such as loss of vision. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of visual disabilities falls outside the realm of common knowledge of a layperson and the Veteran is not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. Visual disabilities require specialized training for a determination as to symptomatology, diagnosis, and causation, and are therefore not susceptible to lay opinions on etiology. Further, as discussed above, the Board finds the Veteran's statements about the reported in-service accident not credible. Consequently, the Veteran's statements that attempt to relate his current visual disability to any aspect of his active service are of no probative value.

The evidence demonstrates that the Veteran's visual disability did not manifest during service and is not otherwise etiologically related to service. The evidence establishes that the Veteran's visual disability first manifested many years after service. No medical professional has provided a competent medical opinion that links the Veteran's visual disability to any aspect of his service. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's visual disability and his active service, the Board finds that service connection may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Disability Rating for Anxiety Disorder

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Psychiatric disabilities, such as anxiety disorders, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9413. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013). 

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability. See Mittleider, 11 Vet. App. at 181. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Veteran initiated the claim for an increased disability rating in April 2016. Therefore, the relevant temporal focus for adjudicating the claim begins in April 2015. 

Upon VA psychiatric examination in August 2016, the Veteran "did not report any significant or outstanding symptoms." Both the Veteran and his wife reported no mental health treatment "for a very long time." Upon examination, the VA examiner indicated that he "did not find this Veteran to exhibit any active symptoms of his diagnosed and [service-connected] anxiety disorder." The VA examiner opined that "a mental condition has been formally diagnosed, but symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication." 

Review of current VA treatment records reflects that the Veteran did not receive mental health treatment during the appeal period. In addition, the Veteran has provided no statement describing his symptoms or any psychological impairment. 
The most recent notation of any mental health disorder is found in a January 2015 VA general medical treatment record, which pre-dates the relevant temporal focus for the current appeal. This treatment record reflects that the Veteran reported a history of anxiety and posttraumatic stress disorder with nighttime tears and worry; he reported not being suicidal and refused referral for mental health treatment. 

After a review of all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to a disability rating in excess of 30 percent at any time during the appeal period. In fact, the totality of the evidence during the relevant appeal period indicates that the Veteran does not demonstrate any occupational or social functioning as a result of his diagnosed anxiety disorder. The Board notes that the Veteran had demonstrated a history of psychological symptoms since service separation that has resulted in various degrees of psychological impairment, including the need, at times, for hospitalization. The chronology of the Veteran's psychological symptoms has been discussed above, but only in the context of his claims of service connection and only to the extent that it was relevant to adjudicating those claims. 

In contrast, service connection for the anxiety disorder has already been established. As the Veteran is seeking an increased disability rating, it is the present level of his disability that is relevant. The August 2016 VA examiner did not find any active symptoms of the diagnosed anxiety disorder. See also November 1999 VA Examination (where the VA examiner opined regarding the Veteran's secondary gain intentions). The Veteran has not received any mental health treatment during the relevant appeal period. The Veteran has not otherwise provided any lay evidence describing the presence or severity of any current symptoms or impairment. As a result, the preponderance of the evidence is against a finding that the Veteran's anxiety disorder manifests in symptomatology resulting in occupational and social impairment. Accordingly, a higher disability rating is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9413.

For these reasons, the Board finds that the preponderance of the evidence is against entitlement to an increased disability rating in excess of 30 percent at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a TBI is denied. 

Service connection for a visual disability, claimed as loss of vision, is denied. 

Entitlement to an increased disability rating in excess of 30 percent for an anxiety disorder is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


